Name: Commission Regulation (EEC) No 943/81 of 6 April 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 81 Official Journal of the European Communities No L 96/ 19 COMMISSION REGULATION (EEC) No 943/81 of 6 April 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79 the date '31 October 1980 ' is hereby replaced by '30 November 1980'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (2 ), as last amended by Regulation (EEC) No 602/81 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 October 1980 ; whereas the situation regarding these stocks is such that this date should be replaced by 30 November 1980 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4 ) taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, the purchase applications shall not name the coldstore or stores where the products applied for are stored . Article 3 This Regulation shall enter into force on 13 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 272, 30 . 10 . 1979 , p . 16 . ( 3 ) OJ No L 61 , 7 . 3 . 1981 , p . 11 . ( «) OJ No L 251 , 5 . 10 . 1979, p . 12 .